                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


CAO LIGHTING, INC.,

                        Plaintiff,
                                            Case No. 17 C 7359
            v.
                                            Judge Harry D. Leinenweber
LIGHT EFFICIENT DESIGN,

                       Defendant.


                              MEMORANDUM OPINION

       Plaintiff CAO Lighting, Inc. (“CAO”) alleges that Defendant

TADD, LLC, doing business as Light Efficient Design (“TADD”), is

infringing its patent, United States Patent No. 6,465,961 (“the

‘961    Patent”).     Both    parties      have    submitted    opening    claim

construction briefs (Dkt. Nos. 26, 27) and supplemental claim

construction briefs (Dkt. Nos. 67, 68). The parties dispute the

construction of six terms that appear throughout the claims of the

asserted patent. This Opinion sets forth the Court’s construction

of the contested claim language.

                                I.   BACKGROUND

       Plaintiff    makes,    markets,   and      sells   light-emitting   diode

(“LED”) lighting products. By way of background, LED technology

produces   light     more    efficiently    than    traditional   incandescent

light bulbs. (John Curran Decl. ¶ 15, Ex. A to Def.’s Suppl. Br.,

Dkt. No. 67-1.) LED lighting products create visible light by
passing    an   electrical    current      through     a    semi-conductor      light

source. (Id.) To prevent performance issues, the heat LEDs produce

is absorbed into a heat sink.         (Id. ¶ 21.)

       Plaintiff owns the ‘961 Patent. The U.S. Patent and Trademark

Office issued the ‘961 Patent on October 15, 2002, with 20 claims.

(‘961 Patent, Ex. A to First Am. Compl., Dkt. No. 56-1.) The ‘961

Patent describes and claims new and novel features of an LED

lighting source, including (1) an enclosure with an interior

volume, (2) a base including an electrical connector, (3) a heat

sink    configured    to   withdraw     heat     and      suitable   for     mounting

semiconductor devices, and (4) semiconductor chips capable of

emitting light with a power output greater than 40 milliwatts.

       Plaintiff originally filed suit in the District of Idaho

against TADD and Electric Wholesale Supply Company, Inc. (“EWS”).

Plaintiff claims that TADD is making, using, importing, and selling

LED    lighting   products    that    infringe       on    the    ‘961     Patent.   In

particular, Plaintiff asserts that certain of TADD’s “8000 Series”

lighting    products   infringe      on    the   subject         patent.    Plaintiff

further    contends    that   EWS     is    infringing       on    its     patent    by

distributing LED’s infringing products. In October of 2017, the

District of Idaho severed Plaintiff’s claims against TADD and EWS

and transferred the claims against TADD to the Northern District

of Illinois. That court retained the claims against EWS and stayed



                                      - 2 -
them until Plaintiff’s suit against TADD before this Court is

complete. Thus, when the Court refers to “Defendant” in this

Opinion, it refers to TADD.

       Defendant denies infringement and denies that the ‘961 Patent

claims    new   and   novel   features.     The   parties    now   dispute   the

construction of six terms that appear throughout the claims of the

‘961     Patent:   (1)   “output    light    at    greater    than   about    40

milliwatts,” (2) “monochromatic,” (3) “enclosure,” (4) “in said

interior volume,” (5) “in said base,” and (6) “array of LEDs.”

Each term will be discussed in turn.

                              II.   LEGAL STANDARD

       Determining the meaning of a patent claim is a matter of law

for a judge to decide. Markman v. Westview Instruments, Inc., 517

U.S. 370, 391 (1996). The scope of the patent, delineated by the

claims, defines what right the patentee has to exclude. Phillips

v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation

omitted). Claims are construed from the perspective of a person of

ordinary skill in the art of the invention. Id. at 1315. The claim

terms are given their “ordinary and customary reading,” which is

the meaning understood at the time of invention by a person having

ordinary skill in the art. Id. at 1312–13. The intrinsic evidence

of a patent—the same resources that a person of ordinary skill

would also review—is a court’s “primary focus in determining the



                                    - 3 -
ordinary and customary meaning of a claim limitation.” Phillips,

415 F.3d at 1316. The intrinsic evidence includes the claims, the

patent specification, and the prosecution history. McDavid Knee

Guard, Inc. v. Nike USA, Inc., 809 F. Supp. 2d 863, 868 (N.D. Ill.

2011) (citing Phillips, 415 F.3d at 1313).

     Courts can also look to extrinsic evidence, which consists of

“all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned

treatises.” Phillips, 415 F.3d at 1317. Extrinsic evidence can

shed useful light on the relevant art; however, it is “less

significant than the intrinsic record” in determining the legally

operative meaning of claim language. Id. Thus, in construing

claims, courts should turn to extrinsic evidence only if intrinsic

evidence does not yield an answer. Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996). In sum, courts engaging

in   claim   construction    generally   follow    the   following

hierarchy of evidence: (i) claim language, (ii) other intrinsic

evidence, and (iii) extrinsic evidence. Suffolk Techs. LLC v. AOL

Inc., 942 F. Supp. 2d 600, 605 (E.D. Va. 2013) (citing Advanced

Cardiovascular Sys. v. Medtronic, 265 F.3d 1294, 1304 (Fed. Cir.

2001)), aff’d, 752 F.3d 1358 (Fed. Cir. 2014).




                              - 4 -
                                III.    DISCUSSION

      A.   “Output light at greater than about 40 milliwatts”

      The first claim term at issue is “output light at greater

than about 40 milliwatts.” Claim 21 of the ‘961 Patent recites:

      The semiconductor light source as recited in claim 8
      wherein: said at least one semiconductor chip is a light
      emitting diode (LED) chip configured to output light at
      greater than about 40 milliwatts, and said LED chip is
      configured to emit monochromatic visible light.

(Reexamination Certificate, Ex. B to First Am. Compl., Dkt. No. 56-

2.) Plaintiff proposes the following construction: “Radiometric

light output greater than about 40 milliwatts as quantitated by an

appropriate measuring and detection device.” Defendant’s proposed

construction is “Includes a light output of about 15 lumens.”

      Plaintiff’s construction centers on a radiometric measurement

of   light.    Light   output    is    measured   in   two   different    systems

according to use: radiometry and photometry. (Eric Bretschneider

Decl. ¶¶ 24, 26, Ex. B to Def.’s Suppl. Br., Dkt. No. 67-2.)

Radiometry, which measures light output in watts (or a fraction

thereof,      i.e.,    milliwatts),      is    commonly      used   in   physics,

engineering, and sensing applications. (Bretschneider Decl. ¶ 24.)

Photometry, which measures light output in lumens, is used for

measuring light as related to use by humans. (Bretschneider Decl.

¶ 26.) Plaintiff and Defendant’s experts agree that a light source

has both a radiant power, measured in milliwatts, and a luminous

                                       - 5 -
flux, measured in lumens. (Curran Decl. ¶¶ 30-32; Bretschneider

Decl. ¶¶ 24-27.) Thus, both radiometric and photometric light

measurements are fundamental terms utilized by those skilled in

the art of LED lighting.

      Plaintiff       contends   that   a   radiometric     measurement      (in

milliwatts)      is    necessary    because      the   inventor      used   that

measurement system in the claims of the ‘961 Patent. Claims 21,

25, 40, 42, 58, and 77 all recite the milliwatts measurement, and

it is a “bedrock principle” of patent law that courts look first

to claim language to define the scope of the invention. Phillips,

415 F.3d at 1312. Furthermore, Plaintiff asserts, its construction

is consistent with the specification, as the specification’s only

reference to measuring light output is as follows: “‘[h]igh power’

LED’s [sic] means that the light output from each LED module is

greater   than    40   milliwatts.”     (‘961    Patent,   4:6-7.)      Defendant

argues that Plaintiff’s proposed construction is not supported by

the intrinsic record, as the terms “radiometric light output,”

“radiometric,” or “radiant power” do not appear in the claims or

the   specification.      This   argument   is    unavailing.     The   inventor

sufficiently identified his use of radiometry by using its unit of

measurement, watts, throughout in the claims. A person of ordinary

skill in the art of LED lighting would understand that the use of

milliwatts in the ‘961 Patent defines light output in terms of



                                    - 6 -
radiometry. Thus, Plaintiff’s interpretation aligns with the plain

meaning of the claim, and the plain meaning of a claim almost

always controls its construction. Toshiba Corp. v. Imation Corp.,

681 F.3d 1358, 1369 (Fed. Cir. 2012).

     However, there are two primary exceptions to the general rule

that the plain meaning of the claim controls: (1) when a patentee

sets out a definition and acts as his own lexicographer, or (2)

when the patentee disavows the full scope of a claim during patent

prosecution (“prosecution disclaimer”). Id. Defendant argues that

the second exception is present here.

     A    patent’s   prosecution     history      is    relevant   intrinsic

evidence, and a court should consider it if it is in evidence. The

prosecution   history    consists    of     the   complete   record   of   the

proceedings before the U.S. Patent and Trademark Office (“PTO”)

and includes the prior art cited during the examination of the

patent. Phillips, 415 F.3d at 1317. It provides evidence of how

the PTO and the inventor understood the patent. Id. The prosecution

history    constitutes    a   public        record     of    the   patentee’s

representations concerning the scope and meaning of the claims,

and competitors “are entitled to rely on those representations

when ascertaining the degree of lawful conduct, such as designing

around the claimed invention.” Hockerson-Halberstadt, Inc. v. Avia

Grp. Int’l, Inc., 222 F.3d 951, 957 (Fed. Cir. 2000). This history



                                    - 7 -
can   “often      inform     the    meaning        of     the      claim     language       by

demonstrating      how     the    investor       understood        the     invention       and

whether   the     investor       limited    the       invention     in     the    course    of

prosecution,       making    the    claim        scope       narrower     than     it    would

otherwise    be.”       Phillips,    415     F.3d       at    1317.      However,       patent

prosecution represents an ongoing negotiation between the PTO and

the applicant, rather than the final product of that negotiation,

and therefore can be less useful than the specification for claim

construction purposes. Id.

      A   brief    recitation       of     the     subject      patent’s         prosecution

history is in order. The ‘961 Patent was issued in 2002 with 20

claims.     It    was     then     subject       to     two     merged      Inter       Partes

Reexaminations (95/000,680 and 95/002,324), which resulted in the

cancellation of all 20 of the original claims. That decision was

affirmed on appeal. GE Lighting Inc. v. Epistar Corp., Appeal 2016-

008254, 2016 WL 7030873 (P.T.A.B. Nov. 30, 2016). Pursuant to an

Ex Parte Reexamination (90/012,957), the PTO determined new claims

21-103 to be patentable. (Reexamination Certificate, Ex. B to First

Am. Compl., Dkt. No. 56-2.)

      During the prosecution of the third Reexamination, Plaintiff

submitted    its    new     claim   21,     reciting         one   or    more     LED    chips

“configured to output light at greater than about 40 milliwatts.”

(Reexamination       Resp.,       Dkt.     No.     26-5.)       Plaintiff        sought    to



                                           - 8 -
distinguish the ‘961 Patent from a prior art (the “Begemann”

patent) that described output in terms of lumens. Accordingly,

Plaintiff made the following representation to the PTO:

     Begemann teaches that the LEDs 4 of FIG. 1 and FIG. 2
     are configured to have “a luminous flux of 5 [lumens] or
     more.” Begemann, 2:1-3. However, a light output of “40
     milliwatts” is roughly equal to a light output of about
     15 lumens. Therefore, the single “LED chip” of claim 18
     [sic] produces roughly 3 times the light output as LEDs
     4 of the LED lamps of Begemann. Therefore, Begemann does
     not teach or suggest one or more LED chips “configured
     to output light at greater than about 40 milliwatts.”

(Reexamination Resp. at 33 (emphasis added).) Defendant argues

that the Patent Examiner must have accepted this argument, because

he stated:

     Proposed new claim 21, from which all of the other
     proposed new claims depend directly or indirectly,
     includes a feature requiring the semiconductor chip to
     be “a light emitting diode (LED) chip configured to
     output light at greater than about 40 milliwatts,” which
     Patent Owner argues is not explicitly taught or
     suggested by any reference currently relied on to reject
     the claims. . . For this reason, the claims are found
     patentable.

(Notice of Intent to Issue Reexamination Certificate, Dkt. No. 26-

5.) As an initial matter, the Court notes that whether the Examiner

relied on CAO’s representation in its conclusion is irrelevant.

The prosecution disclaimer analysis “focuses on what the applicant

said,   not   on   whether   the   representation   was   necessary   or




                                   - 9 -
persuasive.” Uship Intellectual Properties, LLC v. United States,

714 F.3d 1311, 1315-16 (Fed. Cir. 2013).

     Nevertheless, Defendant contends that Plaintiff explicitly

represented to the Examiner that a light output of 40 milliwatts

is roughly equal to a light output of 15 lumens, and pursuant to

prosecution      disclaimer      Plaintiff       now    must    be     bound    by     that

representation.        This    representation         carries    particular          weight

because      Plaintiff    made    the    representation         not    to     define    the

invention more specifically, but instead to differentiate the

invention from prior art.              See Pall Corp. v. Micron Separations,

Inc., 66 F.3d 1211, 1220 (Fed. Cir. 1995) (finding that a position

taken   to    establish       patentability      in    view    of     prior    art     is   a

“substantive position on the technology for which a patent is

sought, and will generally generate an estoppel,” while arguments

made in order to more particularly point out the applicant’s

invention are “not presumed to raise an estoppel”). And a patentee

should not be able to construe claims “one way in order to obtain

their allowance and in a different way against accused infringers.”

Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir.

2017) (citation omitted).

     However, Plaintiff’s representation that 40 milliwatts is

“roughly equal” to 15 lumens does not meet the high bar that the

Federal      Circuit     has     set     for   prosecution           disclaimer.        For



                                        - 10 -
prosecution disclaimer to apply, the alleged disavowing actions or

statements   made    during      prosecution   must    be    “both    clear   and

unmistakable.”      Aylus   Networks,    856    F.3d    at    1359     (citation

omitted). Thus, when the patentee “unequivocally and unambiguously

disavows a certain meaning to obtain a patent . . . [prosecution

disclaimer] narrows the meaning of the claim consistent with the

scope of the claim surrendered.” Id. Defendant has only identified

one sentence in the entire prosecution history of the ‘961 Patent

that relates to the milliwatts/lumens distinction, and while it

did serve the function of differentiating the ‘961 Patent from

prior art, that sentence does not even disclaim any specific

meanings. Plaintiff performed a rough approximation of the light

output power of his invention relative to another invention that

chose   to   measure        light    output    in      lumens.       Plaintiff’s

representation did not narrow the meaning of the ‘961 Patent. See

Grober v. Mako Prod., Inc., 686 F.3d 1335, 1342 (Fed. Cir. 2012).

Thus, Defendant’s prosecution disclaimer argument fails, and the

Court accepts Plaintiff’s construction, as it aligns with the plain

meaning of the claim language.

                            B.    “Monochromatic”

     The construction of “monochromatic” determines whether the

‘961 Patent recites an LED chip that emits light of a single

wavelength, or light that is one color. Plaintiff asserts that the


                                    - 11 -
plain and ordinary meaning of “monochromatic” in light of the

entire intrinsic record is “one color.” Defendant counters that

the intrinsic evidence defines “monochromatic” as “light of a

single wavelength.”

     By way of background, LEDs emit various colors depending on

the elements used in the semiconductor. (Curran Decl. ¶ 18.) LED

colors include infrared, red, orange, yellow, green, blue, violet,

and ultraviolet. (Id.) In order to produce white light, the LED

light source must be manipulated. For example, LEDs can be combined

with photoluminescent phosphors which, in combination with the

light output of a blue LED, produce a blue-white color. (Id.) The

wavelength of light determines its perceived color to humans.

(Curran Decl. ¶¶ 34, 36.) Within the visible light spectrum, there

are various ranges of wavelengths that humans perceive as one

color.   (Id.)   The   definition    of    “monochromatic”    contains   both

parties’    constructions.     See        Monochromatic,     Mirriam-Webster

Dictionary (2019) (“(1): having or consisting of one color or hue;

(2): consisting of radiation of a single wavelength.”).

     The Court looks first to the claim language. Patent ‘961

discusses monochromatic light in several claims. Claim 21 depends

on claim 1, which recites “at least one semiconductor chip capable

of emitting light mounted on one of said panels, said semiconductor

chip being capable of emitting monochromatic light.” (‘961 Patent,



                                    - 12 -
10:1-4 (emphasis added).) Claim 21 recites “said LED chip is

configured to emit monochromatic visible light.” (Reexamination

Certificate, 1:38-39 (emphasis added).) Claims 42 and 77 both

describe LED chips surface mounted on the primary heat sink, “each

configured to output monochromatic visible light at greater than

about 40 milliwatts, and said LED chip and said [additional] LED

chips are all configured to emit a same color of monochromatic

visible light.” (Id. (emphasis added); see also claims 40, 58).)

The claims consistently reference “monochromatic” in terms of

“visible light”—that is, visible to humans. As humans cannot see

wavelength,   only   color,   it    stands      to   reason      that   when

“monochromatic” precedes “visible light,” the claim refers to

emitting light that is one color. The claims do not reference

wavelength, which further supports this construction. Thus, the

claims, which are of primary importance in patent construction,

Phillips, 415 F.3d at 1312, appear to define monochromatic in terms

of single color.

     Nevertheless,   Defendant   does     not   contend   that   the    claim

language supports its construction of “monochromatic.” Instead,

Defendant urges the Court to look to the specification, wherein,

Defendant asserts, Plaintiff repeatedly used “monochromatic” to

mean single wavelength light:

     The semiconductor devices may be any semiconductor
     devices capable of emitting light, such as LED’s, LED


                                 - 13 -
      arrays, VCSEL’s, VCSEL arrays, photon recycling devices
      that cause a monochromatic chip to emit white light, and
      others. . ..

      A thickness of phosphor 607 may be placed over the chip
      or array 604 in order to convert single wavelength light
      emitted from the chip or array into multiple wavelength
      white light useful for illumination of spaces used by
      humans. . ..

      The interior surface 1003b of the enclosure may have a
      coating or layer 1004 which serves to alter properties
      of the light emitted from the light source 1002. For
      example, if light from the light source 1002 is single
      wavelength, then the light-altering coating 1004 may be
      phosphorous which will turn the monochromatic light into
      white light. . ..

(Patent ‘961, 3:42-46, 7:66-8:3, 8:48-54 (emphasis added).)

      Defendant    contends       that   regardless      of      the    use     of

“monochromatic”    in   the   claims,    the    specification     clearly     and

unambiguously defined that term to mean “single wavelength,” and

the use of the term in the specification therefore controls. Thus,

Defendant invokes the “lexicographer” exception. While the plain

meaning of a claim term almost always controls its construction,

there are two primary exceptions to this rule: (1) when a patentee

sets out a definition and acts as his own lexicographer, or (2)

prosecution disclaimer. Toshiba Corp., 681 F.3d at 1369. To act as

his   own   lexicographer,    a   patentee     must   “clearly    set   forth   a

definition of the disputed claim term” other than its plain and

ordinary meaning. Thorner v. Sony Computer Entm’t Am. LLC, 669


                                    - 14 -
F.3d 1362, 1365 (Fed. Cir. 2012).                The patentee must “clearly

express    an   intent    to   redefine   the    term.”    Id.    (citations   and

internal quotations omitted). For example, the Federal Circuit has

held that a patentee acted as his own lexicographer when the

specification      stated:     “‘Multiple      embossed’   means    two   or   more

embossing patterns are superimposed on the web to create a complex

pattern    of    differing      depths    of     embossing.”      3M   Innovative

Properties Co. v. Avery Dennison Corp., 350 F.3d 1365, 1369, 1371

(Fed. Cir. 2004).

     According to Defendant, because the specification recites

that a phosphor is used to convert single wavelength light emitted

from the chip or array into multiple wavelength white light, the

inventor    must   have    intended      “monochromatic”     to    mean   single-

wavelength light. Defendant’s interpretation of the specification

fails to meet the high bar of the lexicography exception. The

specification does not approach the level of clarity required to

define “monochromatic” other than the plain meaning set forth in

the claims. Indeed, the “Background of Invention” section of the

‘961 Patent appears to define “monochromatic” as “one color”: “A

distinct need is felt in the prior art for a semiconductor light

source for use in illuminating a space with single color light in

the visible range . . .” (‘961 Patent 1:46:48.) Accordingly,




                                     - 15 -
Defendant has failed to establish that the specification clearly

defines monochromatic as a single wavelength.

     Finally,     the      Courts    turns     to    the     pertinent     extrinsic

evidence. Both parties have produced a person of skill in the art

of LED lighting to serve as expert witnesses. A court can consider

extrinsic evidence in the form of expert testimony to provide

background on the technology or invention at issue, or to establish

that a particular patent term has a particular meaning in the

pertinent field. Phillips, 415 F.3d at 1318. Defendant’s expert,

Dr. Eric Bretschneider, contends that “monochromatic” means a

single wavelength. Plaintiff’s expert, Dr. John Curran, did not

opine directly on this issue, as it apparently was raised after

Dr. Curran had already submitted his declaration to the Court.

Regardless,      the      Court     finds      Dr.   Bretschneider’s           opinion

unpersuasive. Dr. Bretschneider states that “monochromatic light

is light of a single wavelength” in his declaration. (Bretschneider

Decl. ¶ 22.) However, Dr. Bretschneider does not contend that a

person   of     ordinary     skill    in     this    field    would      not    define

monochromatic as “one color,” nor does he assert that the ‘961

Patent defines monochromatic as single wavelength. Rather, he

simply   sets     forth     a     conclusory     definition,     and      conclusory

assertions by experts as to the definition of a claim term are not

useful to the Court. Phillips, 415 F.3d at 1318. Thus, Defendant’s



                                      - 16 -
extrinsic evidence fails to overcome the plain meaning of the claim

language. The Court adopts Plaintiff’s construction.

                              C.    “Enclosure”

      The original claim 1 of the ‘961 Patent, included in current

claim 21, recites a semiconductor light source that includes “an

enclosure,      said   enclosure    being        fabricated     from    a   material

substantially     transparent      to    white    light,   an    interior       volume

within   said    enclosure,   a    heat    sink     located     in   said   interior

volume.” (‘961 Patent, 9:55-59.) The parties dispute whether the

enclosure is a barrier surrounding the interior volume, such that

there can be no flow between the exterior and the interior volume.

Plaintiff proposes to construe “enclosure” as “a structure that

encloses a volume.” Defendant suggests “a barrier surrounding a

volume.”

      Defendant asserts that Plaintiff’s construction would render

the   claim     impermissibly      indefinite.        Plaintiff        claims    that

Defendant is estopped from arguing indefiniteness. The Local Rules

in the District of Idaho, where this action was originally filed,

required Defendant to disclose any grounds for indefiniteness in

its initial invalidity contentions, and Plaintiff asserts that

Defendant failed to do so. However, the Federal Circuit grants

district courts broad discretion in the enforcement of local patent

rules. Allvoice Devs. US, LLC v. Microsoft Corp., 612 Fed. Appx.



                                        - 17 -
1009, 1014 (Fed. Cir. 2015). Accordingly, the Court finds that

Defendant has not waived its ability to argue definiteness. See

Riddell, Inc. v. Kranos Corp., No. 16 C 4496, 2017 WL 2264347, at

*5 (N.D. Ill. May 24, 2017).

     Indefiniteness is a standard that assesses compliance with 35

U.S.C. § 112(b), which requires no special form of claiming, but

mandates the following: “The specification shall conclude with one

or more claims particularly pointing out and distinctly claiming

the subject matter which the inventor or a joint inventor regards

as the invention.” 35 U.S.C. § 112(b). An entire patent or certain

claims can be invalid for indefiniteness if the claims, read in

light of the specification and the prosecution history, fail to

inform, with reasonable certainty, those skilled in the art about

the scope of the invention. Nautilus, Inc. v. Biosig Instruments,

Inc., 572 U.S. 898, 901 (2014).

     Defendant asserts that the circular nature of Plaintiff’s

proposed   construction   renders   the   enclosure   impermissibly

indefinite. Every piece of an apparatus could be considered a

structure. Thus, to say that an enclosure is a structure that

encloses a volume is merely to say that an enclosure encloses.

This argument may be facially persuasive, but the Court must also

consider definiteness in light of the claims and specification.




                               - 18 -
Nautilus, 572 U.S. at 901. And the specification defines the

enclosure as follows:

     The enclosure 101 may be of any desired shape, including
     spherical, cylindrical, elliptical, domed, square, n-
     sided where n is an integer, or otherwise. The enclosure
     may be made from any desired light transparent or
     translucent   materials,   including   glass,   plastic,
     polycarbonate… The enclosure 101 has an exterior surface
     101a and an interior surface 101b.

(‘961 Patent, 2:52-60.) This detailed description is sufficient to

inform those skilled in the art about the scope of the invention.

Accordingly,     the   Court   finds   that    the   enclosure,   even    under

Plaintiff’s proposed construction, is not indefinite. What remains

is the parties’ debate over the permeability of the enclosure.

     In support of its construction, Plaintiff invokes the rule

that where claims “can reasonably be interpreted to include a

specific embodiment, it is incorrect to construe the claims to

exclude   that    embodiment,     absent      probative   evidence   on    the

contrary.” GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304,

1311 (Fed. Cir. 2014). According to Plaintiff, some claims and

embodiments require an enclosure that does not act as a barrier.

Plaintiff asserts that the following claims and specification

constitute an embodiment in which the heat sink is cooled by air

circulation through an air chamber located in the interior volume:




                                   - 19 -
(1) Claim 47: “[T]he semiconductor light source further
comprises an air entrance, and . . . an air exit.”
(Reexamination Certificate, 3:65-61.)


(2) Claim 49: “The semiconductor light source as recited
in claim 47 wherein: the semiconductor light source
further comprises an air chamber located in said
interior volume, and said air entrance and air exit are
configured to allow air to travel through said air
chamber.” (Reexamination Certificate, 4:1-6.)

(3) The following specification portion: “The enclosure
encloses an interior volume which may be a vacuum, or
may contain a gas such as ordinary air, an inert gas
such as argon or nitrogen, or any other desired gas. In
some embodiments of the invention, a gas will be included
in the interior volume 102 for the purpose of avoiding
oxidation of the heat sink and the semiconductor.” (‘961
Patent, 3:9-14.)

(4) Figure 6 (below), which “depicts a cross sectional
view of a heat sink of the invention using a fan and TE
cooler to circulate air and remove heat.” (‘961 Patent,
2:31-33, 7:15-39.)

(5) The specification’s description of Figure 6,
specifically: “The air chamber is open at its entrance
and at its exit 406b. A fan 407 may be placed in or near
the air chamber 406 in order to cause air 408 to travel
in the entrance 406a, through the air chamber 406 past
the TE material 405 and out of the exit 406b, carrying
heat with it.” (‘961 Patent, 7:31-35.)




                         - 20 -
Claim 47 and the specification at 3:9-14 do not support Plaintiff’s

construction. Claim 47 merely recites a version of the light source

that has an air entrance and exit, without specifying where they

are located. It is silent on the subject of the enclosure and

immaterial to either parties’ construction.   The specification at

3:9-14 indicates that a barrier is necessary, stating, “[t]he

enclosure 101 encloses an interior volume 102 which may be vacuum,

or may contain a gas such as ordinary air, an inert gas such as

argon or nitrogen, or any other desired gas.” (‘961 Patent, 3:9-

12.) Naturally, a barrier is required to contain a gas. (See

Bretschneider Decl. ¶ 40 (“A structure that allows gas to flow

                              - 21 -
into/out of the enclosure would not be able to maintain a vacuum

or an inert gas such as argon or nitrogen.”).) However, courts

should avoid importing limitations from the specification into the

claims. Phillips, 415 F.3d at 1323. Thus, this aspect of the

specification is insufficient to support Defendant’s construction.

     The remainder of the intrinsic record supports Plaintiff’s

construction. The specification at 7:15-39 and Figure 6 do not

further define “enclosure” nor do they explicitly state a need for

flow through the enclosure. However, the logical conclusion of

this embodiment is some need for a flow between the interior volume

and the exterior. The purpose of the air circulation is heat

dissipation. (‘961 Patent, Abstract.)   Hot air travels out of the

air chamber. (‘961 Patent, 7:31-35.) This hot air presumably must

then exit through the enclosure. Similarly, claim 49 recites an

air entrance and air exit that allow air to travel through an air

chamber that is located in the interior volume. While claim 49

does not explicitly state the relationship between the air travel

and the enclosure, it follows logically that some flow through the

enclosure is necessary. Defendant concedes that these embodiments

would require air to flow through the enclosure in some fashion.

(Def.’s Claim Construction Br. at 14, Dkt. No. 27 (“A barrier does

not preclude an air entrance or exit.”).) Accordingly, the Court

finds that a person of ordinary skill in the LED lighting art would



                              - 22 -
interpret some embodiments of the ‘961 Patent to require airflow

through   the   enclosure   for   cooling   purposes,   which   would   be

impossible if the enclosure operated as a pure “barrier.”               The

Court adopts Plaintiff’s construction.

                    D.   “In said interior volume”

     The original claim 1 of the ‘961 Patent, included in current

claim 21, requires “an enclosure . . . an interior volume within

said enclosure, a heat sink located in said interior volume.” (‘961

Patent, 9:55-59.) Plaintiff proposes to construe “in said interior

volume” as “included within the interior volume.” Plaintiff seeks

to assign a meaning to this term that would permit the heat sink

to be located partially in and partially out of the interior

volume. Defendant proposes “within the interior volume of said

enclosure.” Defendant’s construction requires the heat sink to be

located entirely within the interior volume of the enclosure.

     Plaintiff asserts that Defendant’s construction would exclude

a specific embodiment in the specification. Where claims can

reasonably be interpreted to include a specific embodiment, it is

incorrect to construe claims to exclude that embodiment, absent

probative evidence to the contrary. GE Lighting Sols., 750 F.3d at

1311 (citation omitted). Plaintiff contends that the following

specification teaches an embodiment wherein the heat sink is not




                                  - 23 -
located entirely in the interior volume, but rather continues into

the support or base:

     The enclosure 101 may be mounted to a support 105. The
     support may be a separate component or may be integral
     with the base 103. . . . Located within the interior
     volume 102 is at least one heat sink 104. The heat sink
     104 may be of any desired shape, depending on the
     application. . . . If the heat sink 104 may be mounted
     on a support 105, the support 105 may be designed in
     order to place the heat sink in the most desirable
     position within the interior volume 102…

(‘961 Patent, 3:15-33.)

     Plaintiff does not explain how Defendant’s construction would

exclude these embodiments, and apparently, it would not. The cited

specification teaches that the heat sink may be mounted on a

support; and that the support may be separate or attached to the

base. However, it does not indicate that the support (and the heat

sink mounted thereon) would be in any way outside the interior

volume. Furthermore, the specification teaches that if the heat

sink is mounted on a support, that support may be designed to place

the heat sink in the most desirable position within the interior

volume.   Given   the   foregoing,   the   specific   embodiment   cannot

reasonably   be   interpreted   as   Plaintiff   suggests.   The   written

description must “clearly allow persons of ordinary skill in the

art to recognize that [he] invented what is claimed.” Ariad Pharm.,

Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en

banc). Plaintiff has failed to meet this standard, as no claim,



                                 - 24 -
specification, or drawing recites a heat sink located partially in

and out of the interior volume.

     Here, the claim should be given its plain meaning, which is

that the heat sink is “located in said interior volume”—and nowhere

else.   The   plain   meaning   of   a   claim   generally    controls   its

construction. Toshiba Corp., 681 F.3d at 1369. Furthermore, the

specification clearly supports Defendant’s interpretation. The

specification recites that “[l]ocated within the interior volume

102 is at least one heat sink 104.” (‘961 Patent, 3:22-23.)

Furthermore,    Figure   1   (below)     shows   the   heat   sink   located

completely within the interior volume.




     The scope of a patent may be limited by a narrow disclosure.

Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 1479 (Fed.


                                 - 25 -
Cir.    1998).   Plaintiff    cannot   make   claims   broader   than   its

disclosure. Id. at 1480.           Accordingly, in light of the plain

meaning of the claim language, the written description, and the

relevant illustration, the Court adopts Defendant’s construction.

                             E.   “In said base”

       Claim 33 of the ‘961 Patent discloses: “The semiconductor

light source as recited in claim 32 wherein: the semiconductor

light source further comprises a base to which said enclosure is

mounted, and said AC/DC converter is positioned in said base.”

(Reexamination Certificate, 2:41-45.) Plaintiff seeks to define

“in said base” as “included within the base,” such that the AC/DC

converter could be positioned in the base or partially in the base.

Defendant proposes construing “in said base” as “within the base,”

a definition that requires the AC/DC converter to be entirely

within the base.

       The specification describes an “AC/DC converter 705” but does

not define its location. (‘961 Patent, 8:60-63.) Plaintiff points

to where the specification, describing Figure 1, states that the

“AC/DC converter may be located in the base 103 or in another

location.” (‘961 Patent, 3:63-64 (emphasis added).)          However, no

AC/DC converter is shown in Figure 1 and the specification does

not explain where else it might be. The AC/DC converter 705 is




                                    - 26 -
illustrated only in Figure 11, which does not indicate its location

(although it appears to be in the base).




     Defendant   argues   that   Plaintiff   cannot   claim   an   AC/DC

converter that is only partially in the base, as Plaintiff did not

claim or illustrate such an embodiment. Defendant asserts that

Plaintiff failed to comply with PTO rules regarding the sufficiency

of drawings, citing 37 C.F.R. § 1.83(a):

     The drawing in a nonprovisional application must show
     every feature of the invention specified in the claims.
     However,   conventional   features   disclosed  in   the
     description    and   claims,   where    their   detailed
     illustration is not essential for a proper understanding
     of the invention, should be illustrated in the drawing



                                 - 27 -
       in the form of a graphical drawing symbol or a labeled
       representation (e.g., a labeled rectangular box).

37 C.F.R. § 1.83(a). The Manual of Patent Examining Procedure

(“MPEP”) further provides, “[a]ny structural detail that is of

sufficient importance to be described should be shown in the

drawing.” MPEP § 608.02(D). The MPEP is not binding on courts, but

it may receive judicial notice to the extent that it does not

conflict with the patent statute. Enzo Biochem, Inc. v. Gen-Probe

Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). The Court finds that

Plaintiff has complied with both 37 C.F.R. § 1.83(a) and the MPEP.

Plaintiff included Figure 11, a drawing of the AC/DC converter.

While Figure 11 does not precisely indicate the location of the

AC/DC converter within the context of the apparatus as a whole,

there is no such requirement under 37 C.F.R. § 1.83(a) or the MPEP.

Thus, Defendant’s drawing-based argument fails.

       Regardless, the Court notes that the plain meaning of claim 33

is that the AC/DC converter is positioned only in the base. And

the claims, not the specification, provide the measure of the

patentee’s right to exclude. Johnson & Johnston Assocs. Inc. v.

R.E.   Serv.   Co.,   285   F.3d   1046,    1052   (Fed.   Cir.   2002).   The

specification is “highly relevant” intrinsic evidence, as it is

the single best guide to the meaning of a disputed term. Phillips,

415 F.3d at 1315. However, the specification is not a substitute

for, nor can it be used to rewrite, the chosen claim language.

                                   - 28 -
SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875

(Fed. Cir. 2004) (“Specifications teach. Claims claim.”).

     Plaintiff seeks to use the specification to expand claim 33.

The specification does clearly state that the AC/DC converter can

be located in “another location,” but the claim itself takes a

narrower   approach,   stating   only    that   the   AC/DC   converter   is

“positioned in said base.” While the specification may be referred

to in order to limit the claim, it can never be made available to

expand it. Johnson & Johnston, 285 F.3d at 1052 (citation omitted)

(“Out of all the possible permutations of elements which can be

made from the specifications, he reserves for himself only those

contained in the claims.”).

     Additionally, other intrinsic evidence emphasizes the AC/DC

converter being in the base. The Abstract states that “[a]n AC/DC

converter may be included in the light source fitting.” (‘961

Patent, Abstract.) The specification then explains that “fitting”

is synonymous with “base.” (‘961 Patent, 3:17-19 (“The base 103

may be configured as a fitting or connector for use in a desired

light   socket.”).)    Thus,     the    specification    at    3:63-64    is

insufficient to overcome the plain meaning of claim 33. The Court

adopts Defendant’s construction.




                                  - 29 -
                           F.   “Array of LEDs”

     The claims reference “LED array chips” throughout, but the

term is most precisely defined in claim 22: “said LED chip is an

LED array chip . . . said LED array chip includes a pad in

electrical connection with a metal strip arranged in an array

formation configured to provide power to said active layer.”

(Reexamination     Certificate,       1:42:48.)        Plaintiff’s        proposed

construction of “array of LEDs” is “a plurality of LEDs arranged

in a pattern.” Defendant seeks the following construction: “a

plurality of LEDs arranged in a pattern and formatted to be

operated at a specific voltage.” Thus, while parties agree that an

“array of LEDs” is a “plurality of LEDs arranged in a pattern,”

Defendant seeks to impose a further limitation to that definition:

that the plurality of LEDs be formatted to be operated at a

specific voltage.

     The claims, specification, and drawings do not contemplate

specific    voltages   within   the     LED   array,    and    do   not    support

Defendant’s construction. (See ’961 Patent, Figures 1, 4a, 4b;

3:26-30; 3:42-46; 6:12-29.) Perhaps due to this fact, Defendant

supports its “specific voltage” construction with third party

extrinsic    evidence.     Specifically,       Defendant       points     to     the

definition   of   “array   of   LEDs”    offered   on    the    website     of    an

unrelated retail LED lighting store:


                                  - 30 -
      A group of LEDs set in a square, rectangular or linear
      pattern and formatted to be operated at a specific
      voltage. They will always include wires called leads.
      One is negative, the other positive. In RGB products,
      there are four wires – red, blue, green and common.

(TheLEDLight.com Definitions, Ex. 8 to Def.’s Claim Construction

Br., Dkt. No. 27-7.) Pursuant to this definition, Defendant argues

that a person of skill in the art would understand that the LEDs

in the array have more in common than simply being arranged in a

pattern—they must be formatted to operate at a specific voltage.

Courts can consider extrinsic evidence, technical dictionaries in

particular, to determine the accepted meanings of terms used in

various fields. Phillips, 415 F.3d at 1318. The Court declines to

adopt Defendant’s construction, however, because it imposes a

limitation that is not present in the claims or specification. It

is   improper   to   import   a   limitation   into   a   claim   where   the

limitation has no basis in the intrinsic record. Seachange Int’l,

Inc. v. C-COR, Inc., 413 F.3d 1361, 1376 (Fed. Cir. 2005). The

Court adopts Plaintiff’s construction as it is consistent with the

intrinsic evidence.

                              IV.   CONCLUSION

      For the reasons stated herein, the Court construes the six

disputed terms of the ‘961 Patent as follows:




                                    - 31 -
  1) Output light at greater than about 40 milliwatts: Radiometric

     light output greater than about 40 milliwatts as quantitated

     by an appropriate measuring and detection device.

  2) Monochromatic: One color.

  3) Enclosure: A structure that encloses a volume.

  4) In said interior volume: Within the interior volume of said

     enclosure.

  5) In said base: Within the base.

  6) Array of LEDs: A plurality of LEDs arranged in a pattern.


IT IS SO ORDERED.




                                      Harry D. Leinenweber, Judge
                                      United States District Court
Dated: 4/3/2019




                             - 32 -
